DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application discloses and claims only subject matter disclosed in prior application no 16/477,681, filed 07/12/2019, and constitute a continuation.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent application number JP 2017-008438, filed on 01/20/2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/11/2021, 09/24/2021 and 04/04/2022 follow the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
 
Abstract
The abstract filed 05/11/2021appears to be acceptable.

Drawings
The drawings filed 05/11/2021appears to be acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Anticipation:
Claims 2-17 of the instant application recite similar limitations of the mentioned claims in the below Table 1 of US Patent No. US 11024651 B2 from the same inventor. 

Table 1

Instant application (17/317,313) claims
US Patent. 11024651 B2
Similar claims
Claim 2
Claim 1
Claim 3
Claim 2
Claim 4
Claim 3
Claim 5
Claim 4
Claim 6
Claim 5
Claim 7
Claim 6
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 12
Claim 13
Claim 13
Claim 14
Claim 14
Claim 15
Claim 15
Claim 16
Claim 16
Claim 7
Claim 17
Claim 8


For the purpose of illustration, only claims 2 and 8 of the instant application is compared with claims 1 and 9 of the US Patent No. US 11024651 B2 in the following table (underlining is used to indicate conflicting limitations):

Table 2

Instant application (17/317,313)
US Patent. 11024651 B2
Claim 2. A display device comprising:
a first substrate that is a silicon substrate and on which a plurality of light-emitting elements is formed;
a second substrate including, on a surface, a color filter layer including a plurality of color filters arrayed, a planarizing layer formed on the color filter layer, and a microlens layer formed on the planarizing layer, the microlens layer including a plurality of microlenses arrayed, the microlens layer being arranged to face the plurality of light-emitting elements with respect to the first substrate; and
an adhesive layer that fills a gap between the first substrate and the second substrate for bonding the first substrate and the second substrate together, wherein
each of the microlenses has a convex shape protruding toward a corresponding one of the light-emitting elements, and
a refractive index of a material of the adhesive layer is smaller than a refractive index of a material of the microlens layer.
Claim 1. A display device comprising:
a first substrate that is a silicon substrate and on which a plurality of light-emitting elements is formed;
a second substrate including, on a surface, a color filter layer including a plurality of color filters arrayed, a planarizing layer formed on the color filter layer, and a microlens layer formed on the planarizing layer, the microlens layer including a plurality of microlenses arrayed, the microlens layer being arranged to face the plurality of light-emitting elements with respect to the first substrate; and
an adhesive layer that fills a gap between the first substrate and the second substrate for bonding the first substrate and the second substrate together, wherein
each of the microlenses has a convex shape protruding toward a corresponding one of the light-emitting elements,
a refractive index of a material of the adhesive layer is smaller than a refractive index of a material of the microlens layer, and
the display device is a microdisplay having a panel size of 0.2 inches to 2 inches.

Claim 8. An electronic device comprising
a display device that performs display on a basis of an image signal, wherein
the display device includes
a first substrate that is a silicon substrate and on which a plurality of light-emitting elements is formed,
a second substrate including, on a surface, a color filter layer including a plurality of color filters arrayed, a planarizing layer formed on the color filter layer, and a microlens layer formed on the planarizing layer, the microlens layer including a plurality of microlenses arrayed, the microlens layer being arranged to face the plurality of light-emitting elements with respect to the first substrate, and
an adhesive layer that fills a gap between the first substrate and the second substrate for bonding the first substrate and the second substrate together, wherein
each of the microlenses has a convex shape protruding toward a corresponding one of the light-emitting elements, and
a refractive index of a material of the adhesive layer is smaller than a refractive index of a material of the microlens layer.
Claim 10. An electronic device comprising
a display device that performs display on a basis of an image signal, wherein the display device includes
a first substrate that is a silicon substrate and on which a plurality of light-emitting elements is formed,
a second substrate including, on a surface, a color filter layer including a plurality of color filters arrayed, a planarizing layer formed on the color filter layer, and a microlens layer formed on the planarizing layer, the microlens layer including a plurality of microlenses arrayed, the microlens layer being arranged to face the plurality of light-emitting elements with respect to the first substrate, and
an adhesive layer that fills a gap between the first substrate and the second substrate for bonding the first substrate and the second substrate together, wherein
each of the microlenses has a convex shape protruding toward a corresponding one of the light-emitting elements,
a refractive index of a material of the adhesive layer is smaller than a refractive index of a material of the microlens layer, and
the display device is a microdisplay having a panel size of 0.2 inches to 2 inches.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817